MEMORANDUM ***
Maria Cayetana Andrade-Reyes and her three daughters, natives and citizens of El Salvador, petition for review of the decision of the Board of Immigration Appeals (“BIA”) denying as untimely their motion to reopen deportation proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for an abuse of discretion. Socop-Gonzalez v. INS, 272 F.3d 1176, 1187 (9th Cir.2001). We deny in part and dismiss in part the petition for review.
*824Petitioners filed their motion to reopen well past the deadline for requesting relief under the Nicaraguan Adjustment and Central American Relief Act of 1997, PL 105-100, 111 Stat. 2160 (1997) (“NA-CARA”). The BIA properly denied the motion because the deadlines under NA-CARA are not subject to equitable tolling. See Munoz v. Ashcroft, 339 F.3d 950, 956-57 (9th Cir.2003); see also Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003) (“[A] motion to reopen will not be granted unless the [petitioner] establishes a prima facie case of eligibility for the relief sought”).
We lack jurisdiction to review the BIA’s refusal to reopen deportation proceedings sua sponte under 8 C.F.R. § 3.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part, and DISMISSED in part.

 fliis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.